Pee, Curiam,
The questions of fact at issue in this case were fairly and correctly submitted to the jury, and quite as favorably to the defendant as the testimony would warrant. The jury has found for the plaintiff as they well might do under the evidence, and of course we cannot disturb it. The only other question was as to the amendment. That this was properly allowed is too plain for argument. It consisted of nothing but adding the name of the plaintiff’s assignee for the benefit of creditors. As the title was really in the assignee the amendment was entirely proper and could be made at any stage of the proceedings. This is the very object of the amendment law.
Judgment affirmed.